EXHIBIT 10.19

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”),
dated as of March 16, 2009 (the “Effective Date”), between, on the one hand,
SILICON VALLEY BANK, a California corporation (“Bank”), and, on the other hand,
ZTI Merger Subsidiary III, Inc., a Delaware corporation formerly known as Zhone
Technologies, Inc. (“ZMS-III”, and also a “Borrower”), and Zhone Technologies,
Inc., a Delaware corporation formerly known as Tellium, Inc. (“Zhone”, and also
a “Borrower”) (individually and collectively, and jointly and severally,
“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. This Agreement amends and restates in its entirety
that certain Amended and Restated Loan and Security Agreement, dated as of
February 24, 2004, between Bank and Borrower (as amended, restated,
supplemented, or otherwise modified from time to time, the “2004 Loan
Agreement”).

Reference also is made to that certain Non-Recourse Receivables Purchase
Agreement, dated as of March 15, 2005, between Bank and Borrower (as amended,
restated, supplemented, or otherwise modified from time to time, the “2005
Receivables Purchase Agreement”). Bank and Borrower hereby acknowledge that the
2005 Receivables Purchase Agreement terminated in accordance with its terms on
March 4, 2009 and is of no further force or effect.

Except for the 2004 Loan Agreement (which is being amended and restated in its
entirety by this Agreement), all other existing documents, instruments and
agreements between Borrower and Bank shall continue in full force and effect,
including without limitation, all documents entered into by the Borrower and
Bank in connection with Letters of Credit, FX Forward Contracts, or Cash
Management Services, all security agreements (which shall continue to secure all
present and future indebtedness, liabilities, guarantees and other Obligations),
all negative pledge agreements (including but not limited to those relating to
patents, trademarks, copyrights and other intellectual property), all lockbox
agreements and blocked account agreements, all control agreements relating to
deposit accounts, securities accounts or other accounts, all warrants to
purchase stock or other securities or interests, all investor rights and other
agreements relating to stock or securities, and all UCC-1 financing statements
and other documents filed with governmental offices which perfect liens or
security interests in favor of Bank. References in any such surviving Loan
Documents to “Loan Agreement” shall be deemed to refer to this Agreement instead
of the 2004 Loan Agreement.

The parties agree as follows:

A EXIM LOAN AGREEMENT; CROSS-COLLATERALIZATION; CROSS-DEFAULT

Concurrently herewith, Bank and the Borrower are entering into that certain
other Loan and Security Agreement (Exim Facility), dated as of the Effective
Date (as amended, restated, supplemented, or otherwise modified from time to
time, the “Exim Loan Agreement”). Both this Agreement and the Exim Loan
Agreement shall continue in full force and effect, and all rights and remedies
under this Agreement and the Exim Loan Agreement are cumulative. The term
“Obligations” as used in this Agreement and in the Exim Loan Agreement shall
include without limitation the obligation to pay when due all Credit Extensions
made pursuant to this Agreement (the “Non-Exim Loans”) and all interest thereon
and the obligation to pay when due all Credit Extensions made pursuant to the
Exim Loan Agreement (the “Exim Loans”) and all interest thereon. Without
limiting the generality of the foregoing, all “Collateral” as defined in this
Agreement and as defined in the Exim Loan Agreement shall secure all Exim Loans
and all Non-Exim Loans, and all other Obligations. Any Event of Default under
this Agreement shall also constitute an Event of Default under the Exim Loan
Agreement, and any Event of Default under the Exim Loan Agreement shall also
constitute an Event of Default under this Agreement. In the event Bank assigns
its rights under the Exim Loan Agreement and/or under any note evidencing Exim
Loans and/or its rights under this Agreement and/or under any note evidencing
Non-Exim Loans, to any third party, including without limitation the
Export-Import Bank of the United States (“Exim Bank”), whether before or after
the occurrence of any Event of Default, Bank shall have the right (but not any
obligation), in its sole discretion, to allocate and apportion Collateral to
this Agreement, the Exim Loan Agreement, and/or any note(s) assigned and to
specify the priorities of the respective security interests in such Collateral
between itself and the assignee, all without consent of the Borrower.

 

1



--------------------------------------------------------------------------------

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions, and all accrued and
unpaid interest thereon, as and when due in accordance with this Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement and
subject to deduction of Reserves, Bank shall make Advances not exceeding the
Availability Amount; provided, however, that the sum of all outstanding Advances
(including (i) amounts used hereunder for Cash Management Services, (ii) the
aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) under this Agreement, plus any Letter of Credit
Reserve under this Agreement, and (iii) the FX Reduction Amount hereunder) under
this Agreement, plus all outstanding Exim Loans under the Exim Loan Agreement,
shall not exceed at any time the Maximum Combined Amount.

Amounts borrowed pursuant to this Section may be repaid and, prior to the
Revolving Line Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein. Advances and other Credit Extensions will be made
to each Borrower based on the Eligible Accounts of such Borrower, subject to the
Maximum Revolver Amount for all Advances and other Credit Extensions hereunder
to all Borrowers combined, and subject to the Maximum Combined Amount for all
Non-Exim Loans and Exim Loans to all Borrowers combined.

(b) Allocation of Credit Extensions and Reserves as Between this Agreement and
the Exim Loan Agreement. Subject at all times to Section 5.10 of this Agreement
and Section 5.10 of the Exim Loan Agreement (with respect to permitted purposes
of Non-Exim Loans and Exim Loans), Bank and Borrower hereby acknowledge and
agree that, if and to the extent that there is both sufficient borrowing
availability in accordance with the terms and conditions of this Agreement and
sufficient borrowing availability in accordance with the terms and conditions of
the Exim Loan Agreement, Bank shall have the right (but not the obligation) to
require that Advances and other Credit Extensions will be made, and deemed
outstanding, first under the Exim Loan Agreement to the extent of borrowing
availability under the Exim Loan Agreement, before being made, and deemed
outstanding, under this Agreement. Without limiting the generality of the
foregoing, Bank shall have the right (but not the obligation) to allocate any
Reserves (other than reserves in respect of specific Credit Extensions under
this Agreement, specific “Credit Extensions” under the Exim Loan Agreement, or
specific Accounts) first against borrowing availability under the Exim Loan
Agreement before being allocated against borrowing availability under this
Agreement.

(c) Termination of Revolving Line; Repayment. Bank’s obligation under this
Agreement to provide Advances and other Credit Extensions in respect of the
Revolving Line shall terminate on the Revolving Line Maturity Date. The
principal amount of all Advances, the unpaid interest thereon, and all other
Obligations relating to the Revolving Line shall be immediately due and payable
on the Revolving Line Maturity Date.

2.1.2 Letters of Credit Sublimit.

(a) As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit for Borrower’s account, as requested by Borrower. The aggregate face
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit), plus any Letter of Credit Reserves, under this Agreement may
not exceed $7,000,000, subject to the Combined LC Sublimit set forth in
Section 2.1.5(a). Such aggregate amounts utilized hereunder shall at all times
reduce the amount otherwise available for Advances under the Revolving Line and
the Combined Revolving Line. If, on the Revolving Line Maturity Date, there are
any outstanding Letters of Credit, then on such date Borrower shall provide to
Bank cash collateral in an amount equal to 105% of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith

 

2



--------------------------------------------------------------------------------

(as estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.

(b) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application. Without limiting the
generality of the foregoing, any payment by Bank under or in connection with a
Letter of Credit shall constitute an Advance hereunder on the date such payment
is made.

(c) Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as an Advance to Borrower of the equivalent of the
amount thereof (plus fees and charges in connection therewith such as wire,
cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.

(d) To guard against fluctuations in currency exchange rates, upon the issuance
pursuant to this Agreement of any Letter of Credit payable in a Foreign
Currency, Bank shall create a reserve (the “Letter of Credit Reserve”) under the
Revolving Line in an amount equal to ten percent (10%) of the face amount of
such Letter of Credit. The amount of the Letter of Credit Reserve may be
adjusted by Bank from time to time to account for fluctuations in the exchange
rate. The availability of funds under the Revolving Line shall be reduced by the
amount of such Letter of Credit Reserve for as long as such Letter of Credit
remains outstanding and shall be subject to the Combined LC Sublimit set forth
in Section 2.1.5.

2.1.3 Foreign Exchange Sublimit. As part of the Revolving Line, Borrower may
enter into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to
$5,000,000 for all such FX Forward Contracts pursuant to this Agreement (the “FX
Reserve”) and further subject to the Combined FX/CMS Sublimit set forth in
Section 2.1.5. Subject to the Combined FX/CMS Sublimit set forth in
Section 2.1.5, the aggregate amount of FX Forward Contracts at any one time may
not exceed ten (10) times the amount of the FX Reserve. Subject to the Combined
FX/CMS Sublimit set forth in Section 2.1.5, the amount otherwise available for
Credit Extensions under the Revolving Line hereunder shall be reduced by an
amount equal to ten percent (10%) of each outstanding FX Forward Contract (the
“FX Reduction Amount”). Any amounts needed to fully reimburse Bank in respect of
FX Forward Contracts entered into pursuant to this Section 2.1.3 will be treated
as Advances under the Revolving Line and will accrue interest at the interest
rate applicable to Advances.

2.1.4 Cash Management Services Sublimit. Subject to the Combined FX/CMS Sublimit
set forth in Section 2.1.5, Borrower may use up to $5,000,000 (the “Cash
Management Services Sublimit”) of the Revolving Line for Bank’s cash management
services which may include merchant services, direct deposit of payroll,
business credit card, and check cashing services identified in Bank’s various
cash management services agreements (collectively, the “Cash Management
Services”). Any amounts Bank pays on behalf of Borrower, or any amounts that are
not paid by Borrower, for any Cash Management Services provided pursuant to this
Section 2.1.4 will be treated as Advances under the Revolving Line and will
accrue interest at the interest rate applicable to Advances.

 

3



--------------------------------------------------------------------------------

2.1.5 Combined LC Sublimit; Combined FX/CMS Sublimit.

(a) Anything herein to the contrary notwithstanding, the sum of (i) the
aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) under this Agreement, plus any Letter of Credit
Reserve under this Agreement, plus (ii) the aggregate face amount of outstanding
“Letters of Credit” (including drawn but unreimbursed “Letters of Credit”) under
the Exim Loan Agreement, plus any “Letter of Credit Reserve” under the Exim Loan
Agreement, shall not exceed $7,000,000 (the “Combined LC Sublimit”).

(b) Anything herein to the contrary notwithstanding, the sum of (i) the FX
Reserve under this Agreement, plus (ii) the “FX Reserve” under the Exim Loan
Agreement, plus (iii) the aggregate amount of Obligations in respect of Cash
Management Services under this Agreement, plus (iv) the aggregate amount of
Obligations in respect of “Cash Management Services” under the Exim Loan
Agreement, shall not exceed $5,000,000 (the “Combined FX/CMS Sublimit”).

2.2 Overadvances. If at any time or for any reason any one or more of the
following occurs (in any such case, an “Overadvance”):

(a) the total of all outstanding Advances (including (i) amounts used hereunder
for Cash Management Services, (ii) the aggregate face amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) under
this Agreement, plus any Letter of Credit Reserve under this Agreement, and
(iii) the FX Reduction Amount hereunder) exceeds the lesser of (1) the Maximum
Revolver Amount or (2) the Borrowing Base; or

(b) the sum of all outstanding Advances (including (i) amounts used hereunder
for Cash Management Services, (ii) the aggregate face amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) under
this Agreement, plus any Letter of Credit Reserve under this Agreement, and
(iii) the FX Reduction Amount hereunder) under this Agreement, plus all
outstanding Exim Loans (and other monetary “Obligations”) under the Exim Loan
Agreement (including (iv) amounts used under the Exim Loan Agreement for “Cash
Management Services”, (v) the aggregate face amount of outstanding “Letters of
Credit” (including drawn but unreimbursed “Letters of Credit”) under the Exim
Loan Agreement, plus any “Letter of Credit Reserve” under the Exim Loan
Agreement, and (vi) the “FX Reduction Amount” under the Exim Loan Agreement),
exceeds the Maximum Combined Amount; or

(c) the sum of (i) the aggregate face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) under this Agreement, plus
any Letter of Credit Reserve under this Agreement, plus (ii) the aggregate face
amount of outstanding “Letters of Credit” (including drawn but unreimbursed
“Letters of Credit”) under the Exim Loan Agreement, plus any “Letter of Credit
Reserve” under the Exim Loan Agreement, exceeds the Combined LC Sublimit; or

(d) the sum of (i) the FX Reduction Amount under this Agreement, plus (ii) the
“FX Reduction Amount” under the Exim Loan Agreement, plus (iii) the aggregate
amount of Obligations in respect of Cash Management Services under this
Agreement, plus (iv) the aggregate amount of Obligations in respect of “Cash
Management Services” under the Exim Loan Agreement, exceeds the Combined FX/CMS
Sublimit;

then, Borrower shall promptly pay to Bank in cash such Overadvance within one
Business Day following notice thereof from Bank to Borrower. Without limiting
Borrower’s obligation to repay Bank any amount of the Overadvance, Borrower
agrees to pay Bank interest on the outstanding amount of any Overadvance, on
demand, at the Default Rate.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a per annum rate equal to the
sum of the Loan Margin plus the Prime Rate, provided that the interest rate in
effect on any day shall not be less than 6.50% per annum, which interest shall
be payable monthly.

As used herein, the term “Loan Margin” means, as of any date of determination,
2.50 percentage points.

 

4



--------------------------------------------------------------------------------

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is four percentage points above the rate which is otherwise applicable to the
Obligations (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(e) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for (i) principal and interest
payments, when due, or (ii) any other amounts Borrower owes Bank, when due.
These debits shall not constitute a set-off.

(f) [reserved]

(g) Payment; Interest Computation; Float Charge. Interest is payable monthly on
the last calendar day of each month. In computing interest on the Obligations,
all Payments received after 12:00 p.m. Pacific time on any day shall be deemed
received on the next Business Day. When the payment of an Obligation is due on a
day that is not a Business Day, such payment shall be due the next Business Day
and additional fees or interest, as applicable, shall continue to accrue until
such Obligation is paid. In addition, Bank shall be entitled to charge Borrower
a “float” charge in an amount equal to two (2) Business Days interest, at the
interest rate applicable to the Advances, on all Payments received by Bank and
applied to outstanding Advances. Said float charge is not included in interest
for purposes of computing Minimum Monthly Interest (if any) under this
Agreement. The float charge for each month shall be payable on the last day of
such month. Bank shall not, however, be required to credit Borrower’s account
for the amount of any item of payment which is unsatisfactory to Bank in its
good faith business judgment, and Bank may charge Borrower’s Designated Deposit
Account for the amount of any item of payment which is returned to Bank unpaid.

2.4 Fees. Borrower shall pay to Bank:

(a) Combined Commitment Fee. A non-refundable commitment fee (fully earned on
the Effective Date) of $100,000, payable on the Effective Date, in respect of
both this Agreement and the Exim Loan Agreement.

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance, each anniversary of the
issuance, and the renewal, of any such Letter of Credit by Bank.

(c) [intentionally omitted]

(d) Unused Combined Revolving Line Facility Fee. A fee (the “Unused Combined
Revolving Line Facility Fee”), payable monthly, in arrears, in an amount equal
to one-half of one percent (0.50%) per annum of the average unused portion of
the Combined Revolving Line, as determined by Bank. The unused portion of the
Combined Revolving Line, for the purposes of this calculation, shall: (i) not
include amounts reserved under Section 2.1.2 of this Agreement in respect of
outstanding Letters of Credit issued pursuant to this Agreement and under
Section 2.1.2 of the Exim Loan Agreement in respect of outstanding “Letters of
Credit” issued pursuant to the Exim Loan Agreement; but shall include
(y) amounts reserved under Section 2.1.3 of this Agreement in respect of FX
Forward Contracts entered into pursuant to this Agreement and under
Section 2.1.3 of the Exim Loan Agreement in respect of “FX Forward Contracts”
entered into pursuant to the Exim Loan Agreement, and (z) amounts reserved under
Section 2.1.4 of this Agreement in respect of Cash Management Services used
pursuant to this Agreement and under Section 2.1.4 of the Exim Loan Agreement in
respect of “Cash Management Services” used pursuant to the Exim Loan Agreement.
Borrower shall not be entitled to any credit, rebate or repayment of any Unused
Combined Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement, or suspension or
termination of Bank’s obligation to make loans and advances hereunder or under
the Exim Loan Agreement.

 

5



--------------------------------------------------------------------------------

(e) Combined Collateral Monitoring Fee. With respect to any “Qualified CMF
Month” (as defined below), a monthly collateral monitoring fee of $1,000.00,
payable in arrears on the last day of each such Qualified CMF Month (prorated
for any partial such Qualified CMF Month at the beginning and upon termination
of this Agreement). As used herein, the term “Qualified CMF Month” means any
month during which there are outstanding any Advances under Section 2.1.1 of
this Agreement, or any “Advances” under Section 2.1.1 of the Exim Loan
Agreement, or any combination of Advances under Section 2.1.1 of this Agreement
and “Advances” under Section 2.1.1 of the Exim Loan Agreement, for more than 3
consecutive Business Days.

(f) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement and the other Loan
Documents) incurred through and after the Effective Date, when due.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Borrower
shall consent to or have delivered, in form and substance satisfactory to Bank,
such documents, and completion of such other matters, as Bank may reasonably
deem necessary or appropriate, including, without limitation:

(a) Borrower and Guarantor shall have delivered duly executed original
signatures to the Loan Documents to which it is a party, including this
Agreement, the Exim Loan Agreement, the IP Security Agreement, the Guaranty, the
Guarantor Security Agreement, the Intercompany Subordination Agreement, and one
or more Control Agreements relative to all Collateral Accounts maintained with
any affiliate of Bank;

(b) certified copies, dated as of a recent date, of financing statement searches
with respect to each of Borrower and Guarantor, as Bank shall request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been or will be terminated or released;

(c) Borrower and Guarantor shall have delivered duly executed original
signatures to one or more Control Agreements relative to all Collateral Accounts
maintained with any institution (other than Bank or any affiliate of Bank),
except to the extent expressly not required under Section 6.8(b);

(d) Borrower and Guarantor shall have delivered: (i) its Operating Documents;
and (ii) good standing certificates with respect to each Borrower and each
Guarantor issued by the applicable Secretary of State (and, if separate, the
state tax authority) of the jurisdiction of organization of each such Borrower
or Guarantor and the applicable Secretary of State (and, if separate, the state
tax authority) of the jurisdictions (other than the applicable jurisdiction of
organization of such Borrower or such Guarantor) in which such Borrower’s or
such Guarantor’s failure to be duly qualified or licensed would constitute a
Material Adverse Change , in each case, as of a date no earlier than thirty
(30) days prior to the Effective Date; provided, however, that with respect to
Xybridge Technologies, Inc., a Texas corporation (which is not in good standing
with the Texas Comptroller of Public Accounts as of February 20, 2009), Borrower
shall deliver to Bank, no later than 60 days following the Effective Date,
evidence of Xybridge Technologies, Inc.’s good standing with the Texas
Comptroller of Public Accounts as of a date on or after the Effective Date;

(e) Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions for Borrower, and Guarantor shall have delivered
executed original complete certified resolutions and incumbency certificate of
Guarantor;

(f) With respect to each Borrower and each Guarantor, Bank shall have received
certified copies, dated as of a recent date, of financing statement searches, as
Bank shall request, reflecting Bank’s financing statements filed of record with
respect to Bank’s Liens, and accompanied by written evidence (including any UCC
termination statements) that the Liens (other than the Bank’s Liens) indicated
in any financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

 

6



--------------------------------------------------------------------------------

(g) Each Borrower shall have delivered a separate Perfection Certificate
executed by such Borrower;

(h) [reserved]

(i) [reserved]

(j) Borrower shall have delivered evidence reasonably satisfactory to Bank that
the insurance policies required by Section 6.7 hereof are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Bank;

(k) Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) except as otherwise provided in Section 3.4, timely receipt of an executed
Transaction Report;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Transaction Report and on the Funding Date
of each Credit Extension; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date,
and no Event of Default shall have occurred and be continuing or result from the
Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c) in Bank’s good faith business judgment, there has not been a Material
Adverse Change.

3.3 Covenant to Deliver.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Bank of any such
item shall not constitute a waiver by Bank of Borrower’s obligation to deliver
such item, and any Credit Extension in the absence of a required item shall be
made in Bank’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
in order for any Borrower to obtain an Advance (other than Advances under
Sections 2.1.2, 2.1.3, or 2.1.4), Zhone, as agent for all Borrowers, shall
notify Bank (which notice shall be irrevocable) by electronic mail, facsimile,
or telephone by 12:00 p.m. Pacific time on the Funding Date of the request for
such Advance, which notice shall specify on behalf of which Borrower Zhone is
requesting such Advance. Borrower must promptly deliver to Bank by electronic
mail or facsimile a completed Transaction Report executed by a Responsible
Officer or his or her designee. Bank shall credit Advances to the Designated
Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due. Bank may rely on any telephone notice given by a person whom Bank in its
good faith business judgment believes is a Responsible Officer or designee.

 

7



--------------------------------------------------------------------------------

4 CREATION OF SECURITY

4.1 Grant of Security Interest. Each Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, continuing security
interests in, and pledges to Bank, all right, title, and interest of such
Borrower in and to the Collateral, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof. Borrower
represents, warrants, and covenants that the security interests granted herein
are and shall at all times continue to be first priority perfected security
interests in the Collateral (subject in lien priority only to those Permitted
Liens that are expressly entitled to such priority over the security interests
of Bank by operation of law or by written subordination agreement duly executed
and delivered by Bank in favor of the holders of such Permitted Liens). If
Borrower shall acquire one or more commercial tort claims involving amounts in
excess of $250,000 (individually or in the aggregate with respect to all such
acquired commercial tort claims), Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof (unless and except to
the extent such information would waive the attorney-client privilege). Such
notification to Bank shall constitute an additional grant, hereunder, of a
continuing security interest in the commercial tort claims and all proceeds
thereof to Bank, and Borrower shall execute and deliver all such documents and
take all such actions as Bank may reasonably request in connection therewith.

If both this Agreement and the Exim Loan Agreement are terminated, Bank’s Lien
in the Collateral shall continue until the Obligations (other than inchoate
indemnity obligations) are repaid in full in cash. Upon payment in full in cash
of the Obligations (other than inchoate indemnity obligations) and at such time
as Bank’s obligation to make Credit Extensions under this Agreement and the Exim
Loan Agreement has terminated, Bank shall, at Borrower’s sole cost and expense,
promptly release its Liens in the Collateral and all rights therein shall revert
to Borrower.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral prohibited under the
Loan Documents, by either Borrower or any other Person, shall be deemed to
violate the rights of Bank under the Code. Such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents, warrants, and agrees, as follows:

5.1 Due Organization, etc.; Authorization; Power and Authority; Material
Domestic Subsidiaries.

(a) Borrower and each of its Subsidiaries are duly existing and in good standing
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their business or their ownership of property requires that they be qualified
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change; provided, however, that with respect to Xybridge
Technologies, Inc., a Texas corporation (which is not in good standing with the
Texas Comptroller of Public Accounts as of February 20, 2009), Borrower shall
deliver to Bank, no later than 60 days following the Effective Date, evidence of
Xybridge Technologies, Inc.’s good standing with the Texas Comptroller of Public
Accounts as of a date on or after the Effective Date. In connection with this
Agreement, Borrower has delivered to Bank, a separate completed certificate (for
each of the Borrowers), dated on or about the Effective Date, signed by the
applicable Borrower (individually and collectively, the “Perfection
Certificate”). Borrower represents and warrants to Bank that: (i) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (ii) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (iii) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (iv) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (v) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction, in each case, except as
expressly identified in the Perfection Certificate; and (vi) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

 

8



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate, in any material respect, any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or any its Subsidiaries or any of their
property or assets (other than immaterial property and immaterial assets) may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to result in a Material Adverse Change.

(c) Concurrently herewith, Borrower has caused the following companies (the
“Existing Guarantors”) to each execute and deliver to Bank the Guaranty and the
Guarantor Security Agreement:

(1) Paradyne Corporation;

(2) Paradyne Networks, Inc.;

(3) Premisys Communications, Inc.;

(4) Xybridge Technologies, Inc.; and

(5) Zhone Technologies International, Inc.

Borrower represents and warrants that the Existing Guarantors are all of its
domestic subsidiaries constituting Material Domestic Subsidiaries (as defined
below) as of the Effective Date, except for Zhone Technologies Campus, LLC
(“Campus”), which Borrower represents and warrants is a special purpose limited
liability company whose sole asset is real property utilized by Borrower and
which is not permitted to guaranty the obligations of the Borrower under its
agreement with its lender. In the event that, in the future, any other Domestic
Subsidiaries of Borrower become Material Domestic Subsidiaries, Borrower shall
promptly cause any such additional Domestic Subsidiaries to execute and deliver
to Bank a Guaranty and a Security Agreement, together with related documentation
and certified resolutions or other evidence of authority with respect to the
execution and delivery of such Loan Documents. Throughout the term of this
Agreement Borrower shall cause the Guaranties and Security Agreements referred
to in this Section to continue in full force and effect. It is acknowledged that
the former California corporation domestic subsidiary of Borrower known as
VPacket Communications, Inc. was merged with and into ZMS-III on or about
12/18/2006.

As used herein, the term “Material Domestic Subsidiary” means any domestic
subsidiary of Borrower, other than a domestic subsidiary of Borrower that has
less than $200,000 in tangible assets and less than $1,000,000 in fair market
value of total assets.

5.2 Collateral.

(a) Borrower has good title to the Collateral, free of Liens except Permitted
Liens. Borrower has no deposit account other than the deposit accounts with Bank
and deposit accounts described in the Perfection Certificate delivered to Bank
in connection herewith or as disclosed to Bank pursuant to Section 6.8(b), other
than deposit accounts not required to be disclosed pursuant to Section 6.8(b).
The Accounts are bona fide, existing obligations of the Account Debtors.

(b) The Collateral is not in the possession of any third party bailee (such as a
warehouse), except for Permitted Locations. None of the components of the
Collateral with an aggregate value in excess of $500,000 shall be maintained at
locations other than Permitted Locations or as permitted pursuant to
Section 7.2. In the event that Borrower, after the date hereof, intends to store
or otherwise deliver any portion of the Collateral with an aggregate value in
excess of $500,000 to any one or more bailees, then Borrower shall, promptly
upon Bank’s

 

9



--------------------------------------------------------------------------------

request therefor, use commercially reasonable efforts to deliver to Bank a
bailee agreement (in form and substance satisfactory to Bank in its good faith
business judgment) duly executed by such bailee. In the event that Bank requests
such a bailee agreement and Borrower uses such efforts but does not succeed in
delivering such a bailee agreement, Bank may (in its good faith business
judgment) maintain a Reserve with respect to the Collateral located with such
bailee.

(c) With respect to any leased premises of Borrower at which Collateral with an
aggregate value of more than $500,000 is located, Borrower shall, promptly upon
Bank’s request therefor, use commercially reasonable efforts to deliver to Bank
a landlord agreement (in form and substance satisfactory to Bank in its good
faith business judgment) duly executed by the lessor of such leased premises.
Without limiting the generality of the foregoing, Borrower shall use such
efforts to obtain from the applicable landlord, no later than 60 days following
the Effective Date, landlord agreements (in form and substance satisfactory to
Bank) duly executed by such landlords in favor of Bank in respect of the
following leased locations of Borrower: (1) 7001 Oakport Street, Oakland, CA
94621; (2) 8545 126th Avenue N. (G Building), Largo, FL 33773; and (3) 8625
126th Avenue N., Suite 100 (H Building), Largo, FL 33773. In the event that Bank
requests such a landlord agreement and Borrower uses such efforts but does not
succeed in delivering such a landlord agreement, Bank may (in its good faith
business judgment) maintain a Reserve with respect to such leased premises.

(d) All Inventory is in all material respects of good and marketable quality,
free from material defects, except for Inventory for which adequate reserves are
maintained in accordance with GAAP.

(e) Borrower is the sole owner of its intellectual property, except for
(i) non-exclusive licenses granted by Borrower as licensor to third-parties, and
(ii) such intellectual property as is licensed by Borrower as a licensee. Each
patent owned by Borrower that is material to Borrower’s business is valid and
enforceable, and, to Borrower’s knowledge, no part of the intellectual property
that is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part, and to Borrower’s knowledge, no claim has
been made that any part of the intellectual property that is material to
Borrower’s business violates, in any material respect, the rights of any third
party, except to the extent such claim could not reasonably be expected to
result in a Material Adverse Change.

(f) Except as noted on the Perfection Certificate (or as disclosed to Bank in
written updates of the Perfection Certificate with respect to the following),
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (other than
over-the-counter or shrink-wrap software licenses generally available to the
public) relating to any material product lines of Borrower or Guarantor (i) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property (to the
extent such prohibition is enforceable), or (ii) for which a default under or
termination of could interfere in any material respect with Bank’s right to sell
any Collateral. Borrower shall provide written notice to Bank within thirty
(30) days of entering or becoming bound by any such license or agreement which
is reasonably likely to have a material impact on Borrower’s business or
financial condition (other than over-the-counter software that is commercially
available to the public). Upon Bank’s request, Borrower shall use commercially
reasonable efforts to promptly obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (x) all such licenses or agreements to
be deemed “Collateral” and for Bank to have a security interest in the same that
is otherwise restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (y) Bank
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents. If Borrower is unsuccessful in obtaining
any such consent or waiver requested by Bank, then Borrower shall notify Bank in
writing of same.

5.3 Accounts Receivable.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing such Eligible Accounts are and shall
be true and correct in all material respects as of the date such statement is
made or such unpaid balance is disclosed to Bank, and all such invoices,
instruments and other documents, and all of Borrower’s Books, are genuine and in
all material respects what they purport to be. Whether or not an Event of
Default has occurred and is continuing, Bank may notify any Account Debtor owing
Borrower money of Bank’s security interest in such funds and verify the amount
of such Eligible Account. All sales

 

10



--------------------------------------------------------------------------------

and other transactions underlying or giving rise to each Account shall comply in
all material respects with all applicable laws and governmental rules and
regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are shown as Eligible Accounts
in any Transaction Report. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are and will be genuine, and, to the best of Borrower’s
knowledge, all such documents, instruments and agreements are and will be
legally enforceable in accordance with their terms.

5.4 Litigation. Except as disclosed to the Bank in writing, there are no actions
or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than $250,000 or more in the aggregate.

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the date of such financial
statements, except that that interim financial statements may be subject to
normal year-end audit adjustments (which will not be material in the aggregate)
and need not contain footnote disclosures required by GAAP. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to cause a Material Adverse Change. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
(i) all required federal tax returns and reports, and (ii) all required state,
local, and foreign, material tax returns and reports. Subject to Borrower’s
right to contest taxes in accordance with the immediately following sentence,
Borrower has timely paid all federal taxes, assessments, deposits and
contributions owed by Borrower, and all state, local, and foreign, material
taxes, assessments, deposits and contributions owed by Borrower. Borrower may
defer payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Bank in writing of the
commencement of, and any material development in, such proceedings, and
(c) posts bonds or takes any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”. Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower and which have
not been timely discharged or contested in accordance with the immediately
preceding sentence. Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

11



--------------------------------------------------------------------------------

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, and to fund its general business requirements and not
for personal, family, household or agricultural purposes; provided, however,
that any “Credit Accommodations” (as such term is defined in the Exim Borrower
Agreement) made by Bank to Borrower for any of the purposes set forth in
Section 2.01(a)(i)-(iv) of the Exim Borrower Agreement shall be deemed made
under (and shall be subject to the terms and conditions of) this Agreement as a
Non-Exim Loan instead of under the Exim Loan Agreement as an Exim Loan.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance. (a) Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to cause a Material Adverse Change; provided,
however, that with respect to Xybridge Technologies, Inc., a Texas corporation
(which is not in good standing with the Texas Comptroller of Public Accounts as
of February 20, 2009), Borrower shall deliver to Bank, no later than 60 days
following the Effective Date, evidence of Xybridge Technologies, Inc.’s good
standing with the Texas Comptroller of Public Accounts as of a date on or after
the Effective Date. Borrower shall comply, and have each Subsidiary comply, with
all laws, ordinances and regulations to which it is subject, noncompliance with
which could reasonably be expected to cause a Material Adverse Change.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall provide Bank with the following written reports, and such
other written reports with respect to Borrower (including budgets, sales
projections, operating plans and other financial documentation, and lists of
stockholders of record), as Bank shall from time to time specify in its good
faith business judgment:

 

  (i) a Transaction Report, (i) at the time of each Advance, and (ii) so long as
any Advance is outstanding, in addition not less frequently than weekly;

 

  (ii) within fifteen (15) days after the end of each month:

 

  (A) (1) monthly accounts receivable agings, aged by invoice date; and
(2) concurrently with such monthly accounts receivable agings in respect of any
month that is also the last month of a fiscal quarter, copies of actual invoices
in respect of Eligible Accounts representing not less than 10% of the aggregate
accounts receivable agings balance as of the end of such last month of a fiscal
quarter;

 

  (B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any;

 

  (C) monthly reconciliations of accounts receivable agings (aged by invoice
date), Transaction Reports, and general ledger;

 

  (D) [intentionally omitted]

 

12



--------------------------------------------------------------------------------

  (E) monthly Deferred Revenue reports;

 

  (iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited financial statements;

 

  (iv) within thirty (30) days after the end of each month a monthly Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;

 

  (v) within thirty (30) days after the end of each fiscal quarter, a written
status update with respect to Borrower’s ongoing discussions with the New Jersey
tax authority regarding the New Jersey sales & use tax obligation of Zhone (for
the period covering 10/01/2001 – 09/30/2003) described in the Perfection
Certificate; provided, however, that in addition, Borrower shall also deliver
such a status update (irrespective of whether such quarterly report is then due)
of, and promptly upon, the occurrence of a material adverse development (if any)
in such discussions with the New Jersey tax authority regarding such tax
obligation;

 

  (vi) as soon as available, and in any event within thirty (30) days prior to
the end of each fiscal year of Borrower, (A) annual financial projections and
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year (on a monthly basis) of
Borrower, as approved by Borrower’s board of directors; and

 

  (vii) as soon as available, and in any event within 120 days following the end
of Borrower’s fiscal year, annual financial statements certified by, and with an
unqualified opinion of, independent certified public accountants reasonably
acceptable to Bank.

(b) At all times that Borrower is subject to the reporting requirements under
the Securities Exchange Act of 1934, as amended, within five (5) days after
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission or a link thereto on Borrower’s or another website on the
Internet.

(c) Prompt written notice of (i) any material change in the composition of the
intellectual property, (ii) the registration (or filed application for
registration) of any copyright (including any subsequent ownership right of
Borrower in or to any copyright), any patent (including any subsequent ownership
right of Borrower in or to any patent) constituting Material Intellectual
Property, or any trademark (including any subsequent ownership right of Borrower
in or to any trademark) constituting Material Intellectual Property, in each
case, that is not previously disclosed in writing to Bank, or (iii) Borrower’s
knowledge of an event that materially adversely affects the value of the
intellectual property.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. Without limiting the generality of the foregoing,
Borrower shall deliver to Bank the copies of the invoices required under
Section 6.2(a)(ii)(A)(2) above. In addition, Borrower shall deliver to Bank, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.

 

13



--------------------------------------------------------------------------------

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts, in excess of $250,000 individually or in the aggregate at
any one time, on the Transaction Reports. Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
no Overadvance exists.

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and Borrower shall immediately deliver all such payments and proceeds to
Bank in their original form, duly endorsed, which payments and proceeds shall be
applied to the Obligations pursuant to the terms of Section 9.4 hereof. Bank
may, in its good faith business judgment, require that all proceeds of Accounts
be deposited by Borrower into a lockbox account, or such other “blocked account”
as Bank may specify, pursuant to a blocked account agreement in such form as
Bank may specify in its good faith business judgment.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) in the event that the amount
of such credit memorandum, individually or in the aggregate, exceeds $250,000,
provide a copy of each such credit memorandum to Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.

(e) Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose.

(f) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, which, shall be dealt with as
provided in Section 6.3(c); provided that, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Bank the
proceeds of the sale of worn out, surplus, or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $250,000 or less (for all such transactions in any fiscal year).
Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Bank.
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

6.5 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required federal tax returns and reports (and all required state,
local, and foreign, material tax returns and reports), and timely pay, and
require each of its Subsidiaries to timely file, all federal taxes, assessments,
deposits and contributions (and all state, local, and foreign, material taxes,
assessments, deposits and contributions) owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

 

14



--------------------------------------------------------------------------------

6.6 Access to Collateral; Books and Records. At reasonable times, on at least
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books; provided, however, that, so long as no Event of Default has occurred and
is continuing, any audits shall be conducted no more often than once every 6
months (it being understood that audits taking place at one or more locations of
Borrower during substantially the same overall examination period shall
constitute but a single audit for purposes of the foregoing proviso). The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $750 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.

6.7 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee and waive
subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the lender
loss payable and additional insured endorsements) shall provide that the insurer
must give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall (subject only to the applicable senior claims of
those holders of Permitted Liens that are expressly entitled to lien priority
over the security interests of Bank in the applicable insured Collateral by
operation of law or by written subordination agreement duly executed and
delivered by Bank in favor of the holders of such Permitted Liens), at Bank’s
option, be payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to $250,000, in the aggregate, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property shall
be deemed Collateral in which Bank has been granted a first priority security
interest (subject in lien priority only to those Permitted Liens described in
clause (c) of the definition of “Permitted Liens”, if any, that are applicable
to such replaced or repaired property), and (b) after the occurrence and during
the continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Bank, be payable to Bank on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.7, and take any action under the
policies Bank deems prudent.

6.8 Operating Accounts.

(a) Maintain all of its and its Subsidiaries’ primary depository and operating
accounts and securities accounts with Bank and Bank’s Affiliates, which accounts
shall represent at least 85% of the dollar value of Borrower’s and such
Subsidiaries accounts at all financial institutions.

(b) Provide Bank five (5) days prior written notice before Borrower or any of
its Subsidiaries establishes or has any Collateral Account at or with any bank
or financial institution other than Bank or Bank’s Affiliates, if such
Collateral Account is not expressly identified on the Perfection Certificate and
if Borrower holds a balance of more than $20,000 in such Collateral Account
(except that the total of amounts in all Collateral Accounts with a balance of
$20,000 or less and as to which written notice of the same is not given to Bank
shall not exceed $250,000 in the aggregate). In addition, for each Collateral
Account that Borrower or any Guarantor at any time maintains, Borrower shall,
upon Bank’s request, cause the applicable bank or financial institution (other
than Bank) at or with which any such Collateral Account is maintained to execute
and deliver a Control Agreement or other appropriate instrument with respect to
such Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder. The provisions of the previous sentence
shall not apply to (i) deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s or Guarantor’s employees and identified to Bank by Borrower or
Guarantor as such, and (ii) deposit accounts located outside the United States
used to facilitate payment of local operating expenses provided that the amount
on deposit in any such account described in this clause (ii) shall not exceed,
at any time, the amount necessary to fund operating expenses for such
jurisdiction for the then current fiscal quarter. Without limiting the
generality of the foregoing, Borrower and Bank hereby agree that: (1) no later
than 60 days following the Effective Date, Borrower and Guarantor shall cause
Wachovia Bank to execute and deliver such a Control Agreement in favor of Bank
with respect to the Collateral Accounts of Borrower and Guarantor maintained
with Wachovia Bank; and

 

15



--------------------------------------------------------------------------------

(2) no Control Agreement by Wells Fargo in favor of Bank shall be required under
this Section 6.8(b) so long as the total amount of funds of all Borrowers and
all Guarantors on deposit in any and all Collateral Accounts of Borrower and
Guarantor maintained with Wells Fargo does not exceed $250,000 in the aggregate.

6.9 Financial Covenants. Borrower shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted, on a consolidated basis
with respect to Borrower and its Subsidiaries:

(a) Minimum Liquidity Ratio. As of the end of each month, commencing March 31,
2009, and continuing as of the end of each month thereafter, Borrower shall
maintain a Liquidity Ratio of at least 2.00 to 1.00.

As used herein, the term “Liquidity Ratio” means, as of any date of
determination, the ratio of:

(A) the total of Borrower’s unrestricted cash, as shown on Borrower’s
consolidated balance sheet, plus the sum of the net amount of Eligible Accounts
under this Agreement and the net amount of “Eligible Accounts” under the Exim
Loan Agreement;

to

(B) the aggregate amount of all outstanding Obligations (including the following
(without duplication): all outstanding Advances (including (i) amounts used
hereunder for Cash Management Services, (ii) the aggregate face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) under this Agreement, plus any Letter of Credit Reserve under this
Agreement, and (iii) the FX Reduction Amount hereunder) and all other monetary
Obligations under this Agreement, plus all outstanding Exim Loans (and other
monetary “Obligations”) under the Exim Loan Agreement (including (iv) amounts
used under the Exim Loan Agreement for “Cash Management Services”, (v) the
aggregate face amount of outstanding “Letters of Credit” (including drawn but
unreimbursed “Letters of Credit”) under the Exim Loan Agreement, plus any
“Letter of Credit Reserve” under the Exim Loan Agreement, and (vi) the “FX
Reduction Amount” under the Exim Loan Agreement)).

(b) Required EBITDA for any 2 Consecutive Fiscal Quarters. For each EBITDA Test
Period (as defined below), Borrower shall achieve EBITDA of not less than the
required amount set forth below [note: amounts shown below within pointed
brackets ( < $ > ) are negative amounts]:

 

EBITDA Test Period ending on:

   Minimum EBITDA Amount

March 31, 2009

   <$9,000,000.00>

June 30, 2009

   <$6,400,000.00>

September 30, 2009

   <$1,400,000.00>

December 31, 2009

   $1,400,000.00

March 31, 2010

   $2,000,000.00

As used herein, the term “EBITDA Test Period” means the 2 consecutive fiscal
quarter period then or most recently ended.

 

16



--------------------------------------------------------------------------------

6.10 Protection and Registration of Intellectual Property Rights. Borrower
shall: (a) protect, defend and maintain the validity and enforceability of any
and all of its intellectual property that (individually or in the aggregate) is
material to Borrower’s business (individually and collectively, “Material
Intellectual Property”); (b) promptly advise Bank in writing of known material
infringements of its Material Intellectual Property; and (c) not allow any
Material Intellectual Property to be abandoned, forfeited or dedicated to the
public without Bank’s written consent. Borrower hereby represents and warrants
that, as of the Effective Date, Borrower does not own any maskworks, computer
software, or other copyrights of Borrower that are registered (or the subject of
an application for registration) with the United States Copyright Office
(collectively, the “Registered Copyrights”). Borrower will NOT register with the
United States Copyright Office (or apply for such registration of) any of
Borrower’s maskworks, computer software, or other copyrights, unless Borrower:
(x) provides Bank with at least fifteen (15) days prior written notice of its
intent to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) executes and delivers a security agreement or
such other documents as Bank may reasonably request to maintain the perfection
and priority of Bank’s security interest in the copyrights or mask works
intended to be registered with the United States Copyright Office; and
(z) records such security agreement with the United States Copyright Office
contemporaneously with or promptly (but in no event more than 10 days) after
filing the copyright or mask work application(s) with the United States
Copyright Office. Borrower shall promptly provide to Bank a copy of the
application(s) actually filed with the United States Copyright Office together
with evidence of the recording of the security agreement necessary for Bank to
maintain the perfection and priority of its security interest in the copyrights
or mask works intended to be registered with the United States Copyright Office.
Borrower hereby represents and warrants that, as of the Effective Date, the IP
Security Agreement identifies all patents (constituting Material Intellectual
Property) and trademarks (constituting Material Intellectual Property) of
Borrower that are registered (or the subject of an application for registration)
with the United States Patent and Trademark Office. From and after the Effective
Date, Borrower shall provide written notice to Bank of any application filed by
Borrower in the United States Patent and Trademark Office for a patent
(constituting Material Intellectual Property) or to register a trademark
(constituting Material Intellectual Property) or service mark (constituting
Material Intellectual Property) within 30 days after any such filing, and, upon
the request of Bank, Borrower shall promptly execute and deliver a security
agreement or such other documents as Bank may reasonably request with respect to
such additional patents (constituting Material Intellectual Property) and/or
trademarks (constituting Material Intellectual Property) of Borrower that are
registered (or the subject of an application for registration) with the United
States Patent and Trademark Office. The foregoing notwithstanding, Bank shall
not acquire any interest in any intent to use a federal trademark application
for a trademark, servicemark, or other mark filed on Borrower’s behalf prior to
the filing under applicable law of a verified statement of use (or equivalent)
for such mark that is the subject of such application.

6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.12 Intercompany Debt. All present and future indebtedness of Borrower and any
Guarantor owed or owing to any one or more of Borrower, any Guarantor, or any
other Affiliate of Borrower or any other Affiliate of any Guarantor shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Bank’s standard form (the “Intercompany Subordination Agreement”).

6.13 [intentionally omitted]

6.14 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for (A) the sale of Inventory in
the ordinary course of Borrower’s business, (B) the sale or other disposition of
obsolete or unneeded Equipment in the ordinary course of business;
(C) non-exclusive licenses and similar non-exclusive arrangements

 

17



--------------------------------------------------------------------------------

for the use of the property of Borrower; (D) Transfers consisting of the
granting of Permitted Liens or the making of Permitted Investments or the
liquidation of Permitted Investments; (E) Transfers consisting of the payment of
operating expenses in the ordinary course of business; and (F) Transfers of
Inventory and Equipment to Borrower’s contract manufacturers in the ordinary
course of Borrower’s business.

7.2 Changes in Business, Management, Ownership, or Business Locations.

(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto;

(b) liquidate or dissolve; or

(c) cause, permit or suffer any Change in Control; or

(d) without at least ten (10) days prior written notice to Bank, add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain assets and property of Borrower with an aggregate
value of less than $100,000 or are Permitted Locations); or

(e) without at least thirty (30) days prior written notice to Bank: (1) change
its jurisdiction of organization; (2) change its organizational structure or
type; (3) change its legal name set forth in its articles/certificate of
incorporation/formation; or (4) change its organizational number (if any)
assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions.

(a) Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person without Bank’s prior written consent (which
shall be a matter of its good faith business judgment); or

(b) acquire, or permit any of its Subsidiaries to acquire, all or substantially
all of the capital stock or property of another Person;

in each case (of (a) or (b) above), provided however that (i) prior or
concurrent written notice by Borrower to Bank (rather than such written consent
of Bank) is required with respect to any such transaction as to which Borrower
(or, as to any such transaction to which Borrower is not a party, such
Subsidiary) is the surviving or successor person and no Default or Event of
Default has occurred and is continuing or would result therefrom, and (ii) a
Subsidiary of Borrower may merge or consolidate into another Subsidiary of
Borrower.

In connection with any such acquisition, Borrower may create a subsidiary that
has nominal assets (and would not constitute a Material Domestic Subsidiary
prior to giving effect to the acquisition) solely for the purpose of and in
preparation for such acquisition prior to obtaining Bank’s consent.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary of Borrower to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interests of Bank therein (subject in lien priority only to those
Permitted Liens that are expressly entitled to such priority over the security
interests of Bank by operation of law or by written subordination agreement duly
executed and delivered by Bank in favor of the holders of such Permitted Liens),
or enter into any agreement, document, instrument or other arrangement (except
with or in favor of Bank) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or any Subsidiary’s owned (as opposed to licensed) Material
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Lien” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8.(b) hereof.

 

18



--------------------------------------------------------------------------------

7.7 Investments; Distributions; Special Investment re Campus Real Estate Loan.
(a) Directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that (i) Zhone may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends solely in equity securities;
(iii) Zhone may repurchase the stock of former employees, directors, or
consultants pursuant to stock repurchase agreements so long as no Default or
Event of Default has occurred at the time of such repurchase and would not exist
after giving effect to such repurchase, provided such repurchase does not exceed
in the aggregate of $250,000 per fiscal year; and (iv) payments of dividends or
distributions made by (x) any Borrower to any other Borrower, or (y) any
Subsidiary of Borrower to Borrower, or (z) any Subsidiary of Borrower to any
other Subsidiary of Borrower, are expressly permitted. With respect to the real
estate loan of Campus secured by the real property used by Borrower, Borrower
may make Investments in Campus solely for the purpose of funding, when due,
regularly scheduled principal and interest payments in respect of such real
estate loan, provided that (i) no Event of Default has occurred and is
continuing or would result therefrom, and (ii) after giving pro forma effect to
such Investment, Borrower would be in compliance with the financial covenant(s)
in Section 6.9.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are upon fair and reasonable terms and no less favorable to
Borrower than would be obtained in an arm’s length transaction with a
non-Affiliated Person, other than bona fide sales of Borrower’s equity
securities.

7.9 Subordinated Debt. Without Bank’s prior written consent, (a) make or permit
any payment on any Subordinated Debt, except under the terms of the
subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or the
amount of any permitted payments thereunder or adversely affect the
subordination thereof to Obligations owed to Bank.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.6, 6.8, or 6.9, or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe, in any material
respect, any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or

 

19



--------------------------------------------------------------------------------

agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) day period or cannot after diligent
attempts by Borrower be cured within such ten (10) day period, and such default
is likely to be cured within a reasonable time, then Borrower shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Grace periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any Material Domestic Subsidiary on deposit with Bank or any Bank Affiliate, or
(ii) a notice of lien, levy, or assessment is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and
(ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and (b) (i) any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or
(ii) any court order enjoins, restrains, or prevents Borrower from conducting
any part of its business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower commences an
Insolvency Proceeding in respect of Borrower as debtor or debtor-in-possession;
or (c) an Insolvency Proceeding is commenced against Borrower as debtor or
debtor-in-possession and not dismissed or stayed within forty-five (45) days
(but no Credit Extensions shall be made while of any of the conditions described
in clause (a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower or
any Material Guarantor is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of $250,000 or that
could result in a Material Adverse Change with respect to Borrower or any
Material Guarantor; provided, however, that the Event of Default under this
Section 8.6 caused by the occurrence of a default under such other agreement
shall be cured or waived for purposes of this Agreement upon Bank receiving
written notice from the party asserting such default of such cure or waiver of
the default under such other agreement, if at the time of such cure or waiver
under such other agreement (a) Bank has not declared an Event of Default under
this Agreement and/or exercised any rights with respect thereto; (b) any such
cure or waiver does not result in an Event of Default under any other provision
of this Agreement or any Loan Document; and (c) in connection with any such cure
or waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
judgment of Bank be materially less advantageous to Borrower or any Material
Guarantor;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of $250,000 or more (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement; or

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Material Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations;
(c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs
with respect to any Material Guarantor, or (d) the death, liquidation, winding
up, or termination of existence of any Guarantor.

 

20



--------------------------------------------------------------------------------

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. If an Event of Default has occurred and is continuing,
Bank may, without notice or demand, do any one or more or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) demand that Borrower (i) deposit cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;

(d) terminate any FX Forward Contracts;

(e) demand payment of, and collect any Accounts and General Intangibles
comprising Collateral, settle or adjust disputes and claims directly with
Account Debtors for amounts, on terms, and in any order that Bank considers
advisable, notify any Account Debtor or other Person owing Borrower money of
Bank’s security interest in such funds, verify the amount of the same and
collect the same;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s premises, vehicles, hoists, lifts, cranes, and other Equipment and
all other property, including Borrower’s labels, patents, copyrights, mask
works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Bank’s exercise of its rights under this
Section, Borrower’s rights under all licenses and all franchise agreements inure
to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts

 

21



--------------------------------------------------------------------------------

directly with Account Debtors, for amounts and on terms Bank determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion. Any
surplus shall be paid to Borrower by credit to the Designated Deposit Account or
to other Persons legally entitled thereto; Borrower shall remain liable to Bank
for any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with Bank’s
obligations (as a secured party), if any, under the Code, and reasonable banking
practices, regarding the safekeeping of the Collateral in the possession or
under the control of Bank, Bank shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

 

22



--------------------------------------------------------------------------------

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10. All notices to Borrower shall be sent, as
provided herein, in care of Zhone with respect to any and all Borrowers.

 

If to Borrower:

  

c/o ZHONE TECHNOLOGIES, INC.

7001 Oakport Street

Oakland, CA 94621

  

Attn: Chief Financial Officer

Fax: 510.777.7593

Email: kmisaka@zhone.com

  

If to Bank:

   SILICON VALLEY BANK    185 Berry Street, Suite 3000   

San Francisco, CA 94107

Attn: CFD Relationship Manager

Fax: 415.856.0810

   Email: rfreeman@svb.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE.

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among

 

23



--------------------------------------------------------------------------------

others, to grant provisional relief, including without limitation, entering
temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers. All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed. If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Santa Clara County,
California Superior Court for such relief. The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings. The parties shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.

12 GENERAL PROVISIONS

12.1 Maturity Date; Early Termination of this Agreement.

(a) On the Revolving Line Maturity Date or on any earlier effective date of
termination, Borrower shall pay and perform in full all Obligations, whether
evidenced by installment notes or otherwise, and whether or not all or any part
of such Obligations are otherwise then due and payable.

(b) This Agreement (together with, but not separately from, the Exim Loan
Agreement) may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank, or by Bank upon the occurrence and during the continuation of
an Event of Default. Notwithstanding any termination of this Agreement, Bank’s
liens and security interests in the Collateral shall continue until Borrower
pays in full in cash, and otherwise performs in full, its Obligations (other
than inchoate indemnity obligations).

12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and Borrower (including reasonable attorneys’ fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct. This Section 12.2 shall survive
any termination of this Agreement or any other Loan Document.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

 

24



--------------------------------------------------------------------------------

12.7 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
all claims and causes of action with respect to which indemnity is given to Bank
shall have run.

12.10 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that either: (i) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (ii) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.

Subject to the foregoing, Bank may use confidential information for any bona
fide Bank purpose, including, without limitation, for the development of client
databases, reporting purposes, and market analysis, so long as Bank does not
disclose Borrower’s identity or the identity of any person associated with
Borrower unless otherwise expressly permitted by this Agreement. The provisions
of this Section 12.10 shall survive the termination of this Agreement.

12.11 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under Section 2.1.1(a)
hereof.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

 

25



--------------------------------------------------------------------------------

“Availability Amount” is the result of (a) the lesser of (i) the Maximum
Revolver Amount or (ii) the amount available under the Borrowing Base, minus
(b) the sum of the amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) and an amount equal to the Letter of Credit
Reserve, minus (c) the FX Reserve, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances and (without duplication) any Reserves.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, and all other costs and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is, as of any date of determination, 80% (the “Eligible
Accounts Advance Rate” and also an “Advance Rate”) of the net amount of
Borrower’s Eligible Accounts (as determined by Bank from Borrower’s most recent
Transaction Report). The foregoing notwithstanding, Bank may decrease any one or
more Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) sets forth the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
names of the Persons authorized to execute the Loan Documents on behalf of such
Person, together with a sample of the true signatures of such Persons, and
(d) that Bank may conclusively rely on such certificate unless and until such
Person shall have delivered to Bank a further certificate canceling or amending
such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Campus” is defined in Section 5.1(c).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.1.4.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Zhone, is or becomes a beneficial owner (within the meaning Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Zhone, representing thirty-five percent (35%) or more of the combined voting
power of Zhone’s then outstanding securities; or (b) Zhone shall cease to own
and control 100% of the issued and outstanding capital stock of each other
Borrower.

 

26



--------------------------------------------------------------------------------

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Combined FX/CMS Sublimit” has the meaning set forth in Section 2.1.5.

“Combined LC Sublimit” has the meaning set forth in Section 2.1.5.

“Combined Revolving Line” is one or more Advances and Exim Loans in an aggregate
amount of up to the Maximum Combined Amount outstanding at any time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

27



--------------------------------------------------------------------------------

“Designated Deposit Account” is Borrower’s deposit account, account number
                    , maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean, for any period, (a) Net Income, plus (b) Interest Expense,
plus (c) to the extent deducted in the calculation of Net Income,
(i) depreciation expense, (ii) amortization expense, and (iii) the sum of
non-cash stock compensation and foreign exchange gains and losses, plus
(d) income tax expense, plus (e) other adjustments, if any, expressly agreed to
by Bank (which shall be a matter of Bank’s good faith business judgment) in
writing from time to time.

“Effective Date” has the meaning ascribed to such term in the preamble of this
Agreement.

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that are subject to Bank’s first-priority perfected security
interests therein and meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date, with notice to Borrower, to adjust any of the criteria set forth
below and to establish new criteria in its good faith business judgment. Unless
Bank agrees otherwise in writing, Eligible Accounts shall exclude:

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(b) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(c) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;

(d) Accounts billed and payable outside of the United States unless the Bank has
a first priority, perfected security interest or other enforceable Lien in such
Accounts;

(e) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

(f) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(g) Accounts with credit balances over ninety (90) days from invoice date;

(h) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five percent (25%) of all Accounts, for
the amounts that exceed that percentage, unless Bank approves in writing;

(i) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(j) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(k) Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings);

 

28



--------------------------------------------------------------------------------

(l) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(m) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(n) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(o) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(p) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(q) Accounts for which the Account Debtor has not been invoiced;

(r) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(s) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(t) Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by Borrower);

(u) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(v) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and

(w) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exim Bank” is defined in Section A.

“Exim Borrower Agreement” has the meaning ascribed to such term in the Exim Loan
Agreement.

“Exim Loan” is defined in Section A.

“Exim Loan Agreement” is defined in Section A.

“Existing Guarantors” is defined in Section 5.1(c).

“Foreign Currency” means lawful money of a country other than the United States.

 

29



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reduction Amount” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of any of the Obligations,
including without limitation the Existing Guarantors identified in Section
5.1(c).

“Guarantor Security Agreement” is, with respect to each Guarantor, a security
agreement (in form and substance satisfactory to Bank in its good faith business
judgment) by such Guarantor in favor of Bank.

“Guaranty” is, with respect to each Guarantor, a continuing guaranty (in form
and substance satisfactory to Bank in its good faith business judgment) by such
Guarantor in favor of Bank, relative to Borrower.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

 

30



--------------------------------------------------------------------------------

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intercompany Subordination Agreement” is defined in Section 6.12.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Security Agreement” is that certain Intellectual Property Security Agreement
executed and delivered by Borrower and Guarantor to Bank dated as of the
Effective Date (as the same may be amended, restated, supplemented or otherwise
modified from time to time).

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Exim Loan Agreement, the
Perfection Certificate, the IP Security Agreement, the Guaranty, the Guarantor
Security Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower or any
Guarantor and/or for the benefit of Bank in connection with this Agreement (or
the Exim Loan Agreement), all as amended, restated, or otherwise modified.

“Loan Margin” is defined in Section 2.3(a)(i).

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral; or
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower or any Guarantor taken as a whole; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations; or (d) Bank determines, based upon information available to it and
in its reasonable judgment, that there is a reasonable likelihood that Borrower
shall fail to comply with one or more of the financial covenants in Section 6
during the next succeeding financial reporting period.

“Material Guarantor” is a Guarantor, that as of any date of determination has
greater than $200,000 in tangible assets and greater than $500,000 in fair
market value of total assets.

“Maximum Combined Amount” is $20,000,000.

“Maximum Revolver Amount” is $10,000,000.

 

31



--------------------------------------------------------------------------------

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Non-Exim Loan” is defined in Section A.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest, and other amounts, accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents. It is expressly
acknowledged and agreed that each and all of the Borrowers are, and at all times
shall be, jointly and severally liable for all Obligations, regardless of which
Borrower or Borrowers requested, received, used, or directly enjoyed the benefit
of, the Obligations.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Overadvance” is defined in Section 2.2.

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Advances or, if the balance of the Advances
have been reduced to zero, for credit to the Designated Deposit Account.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness, in an aggregate principal amount not to exceed $100,000,
secured by Permitted Liens described in clause (c) of the definition of
“Permitted Liens”;

(g) unsecured Indebtedness under any performance, surety, statutory, or appeal
bonds or similar obligations incurred in the ordinary course of business;

(h) other Indebtedness not otherwise permitted by Section 7.4 not exceeding
$250,000 in the aggregate outstanding at any time; and

(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

32



--------------------------------------------------------------------------------

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b)(i) Cash Equivalents; and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment) has been approved by Bank in Bank’s good faith
business judgment;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower’s business;

(d) Investments consisting of deposit and securities accounts, in which Bank has
a perfected security interest;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph shall not apply to
Investments of Borrower in any Subsidiary;

(i) Investments by Borrower in Subsidiaries from time to time in amounts
sufficient to fund operating expenses of such Subsidiaries in the ordinary
course of business;

(j) Investments consisting of joint ventures entered into by Borrower or any
Subsidiary in the ordinary course of Borrower’s or such Subsidiary’s (as the
case may be) business consisting of the non-exclusive licensing of technology
from Borrower or such Subsidiary, the development of technology or the providing
of technical support, provided that any cash investments by Borrower and all
such Subsidiaries do not exceed $250,000 in the aggregate in any fiscal year;

(k) Strategic investments in customers, vendors, suppliers and other Persons in
the same industries as Borrower and its Subsidiaries, including the exercise of
warrants to purchase capital stock of such Persons in an aggregate amount not to
exceed $500,000 per year;

(l) the special real estate loan payment Investments by Borrower to Campus
described in the last sentence of Section 7.7; and

(m) other Investments not otherwise permitted by Section 7.7 not exceeding
$100,000 in the aggregate outstanding at any time.

“Permitted Liens” are:

(a)(i) Liens existing on the Effective Date and shown on the Perfection
Certificate; and (ii) Liens arising under this Agreement and the other Loan
Documents;

(b) inchoate Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

 

33



--------------------------------------------------------------------------------

(c) purchase money Liens (including the interests of lessors under capitalized
leases): (i) on Equipment (and related software) acquired or held by Borrower
incurred for financing the acquisition of the Equipment (and related software)
securing no more than $100,000 in the aggregate amount outstanding; or
(ii) existing on Equipment (and related software) when acquired; in each case,
only if such Lien is confined to such Equipment (and related software) and
related improvements, related accessions, related replacements, and the proceeds
thereof;

(d) inchoate Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, and which are (i) not delinquent or
(ii) remain payable without penalty or (iii) are being contested in good faith
and by appropriate proceedings which proceedings have the effect of preventing
the forfeiture or sale of the property subject thereto;

(e) inchoate Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j) Liens in favor of other financial institutions (not securing indebtedness
for borrowed money owing to such financial institutions) arising in connection
with Borrower’s deposit and/or securities accounts permitted hereunder held at
such institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts;

(k) Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(l) inchoate statutory Liens of landlords that are not delinquent and as to
which Borrower is in compliance with the applicable requirements of
Section 5.2(c) with respect to such landlord;

(m) Liens in a total amount not to exceed $250,000 on earnest money deposits
required under a letter of intent or purchase agreement which are in connection
with transactions permitted by this Agreement and are consented to in writing by
Bank in its good faith business judgment, provided such funds are at all times
kept in a segregated escrow account;

(n) Liens on insurance proceeds in favor of insurance companies granted solely
as security for financed premiums, provided such Liens are confined to such
premiums and further, provided, the aggregate amount of such liens does not at
any time exceed $250,000;

(o) Liens on escrowed cash in an aggregate amount not exceeding $250,000,
representing a portion of the proceeds of sales or transactions permitted by
this Agreement, established to satisfy contingent post closing obligations that
Borrower owes (including earn-outs, indemnities and working capital adjustments)
so long as such Liens are disclosed in writing to Bank at or prior to the date
they arise; and

(p) governmental Liens in connection with progress payments made on government
contracts which are limited to the Inventory being sold pursuant to such
government contract.

 

34



--------------------------------------------------------------------------------

“Permitted Location” are: (i) Collateral locations identified in the Perfection
Certificate; (ii) locations where Collateral may be temporarily located for
sales, testing or demonstration purposes, (iii) locations where movable goods,
such as mobile phones, laptops and similar Equipment may be located with
employees and consultants, (iv) locations where Collateral may be located with
contract manufacturers in the ordinary course of business, (v) locations of
deposit and securities accounts otherwise permitted hereunder, and (vi) other
locations where Collateral with an aggregate book value of less than $500,000
may be stored or located in the ordinary course of business.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines in good
faith constitutes an Event of Default or is reasonably likely, with notice or
passage of time or both, to constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to the
Maximum Revolver Amount outstanding at any time.

“Revolving Line Maturity Date” is 364 days following the Effective Date.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Settlement Date” is defined in Section 2.1.3.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
the Obligations owing to Bank (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Bank entered into
between Bank and the other creditor), on terms acceptable to Bank in its good
faith business judgment.

 

35



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person. Anything in the preceding
sentence to the contrary notwithstanding, “Campus” shall not constitute a
“Subsidiary” of Borrower (for purposes of the Loan Documents other than factual
representations and warranties of Borrower in identifying its Subsidiaries) if
and so long as Campus is a special purpose limited liability company whose sole
asset is real property utilized by Borrower and is not permitted to guaranty the
obligations of the Borrower under its agreement with its lender.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

“Transfer” is defined in Section 7.1.

“Unused Combined Revolving Line Facility Fee” is defined in Section 2.4(d).

[Remainder of page immediately left blank; signature page immediately follows.]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date. March 16, 2009

BORROWER:

 

ZTI MERGER SUBSIDIARY III, INC.,

a Delaware corporation

By    /s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer

 

ZHONE TECHNOLOGIES, INC.,

a Delaware corporation

By    /s/ KIRK MISAKA

Name:   Kirk Misaka Title:   Chief Financial Officer

BANK:

 

SILICON VALLEY BANK By    /s/ RICK FREEMAN

Name:   Rick Freeman Title:   Relationship Manager

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include: (A) any Voting
Stock (as defined below) of any Foreign Subsidiary of Borrower in excess of 65%
of the issued and outstanding shares (whether currently existing or hereafter
arising or acquired) of Borrower’s capital stock of such Foreign Subsidiary
which shares entitle the holder thereof to vote for directors or any other
matter (“Voting Stock”); and (B) any license or rights under any contract or
rights as lessee of any equipment or software, to the extent that (i) the grant
of a security interest therein would be contrary to applicable law, or (ii) such
license or contract or lease prohibits the grant of a security interest therein
(but only to the extent such prohibition is enforceable under applicable law).

[END OF EXHIBIT A]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY BANK

   Date:                                 
FROM:                                                               

The undersigned authorized officer of each of ZTI Merger Subsidiary III, Inc., a
Delaware corporation formerly known as Zhone Technologies, Inc., and Zhone
Technologies, Inc., a Delaware corporation formerly known as Tellium, Inc.
(individually and collectively, and jointly and severally, “Borrower”) certifies
that under the respective terms and conditions of the Second Amended and
Restated Loan and Security Agreement between Borrower and Bank (the “Non-Exim
Loan Agreement”) and the Loan and Security Agreement (Exim Facility) between
Borrower and Bank (the “Exim Loan Agreement”) (individually and collectively,
the “Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default that have occurred and are continuing,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required federal tax returns and reports, and
all required state, local, and foreign, material tax returns and reports, and
Borrower has timely paid all federal taxes, assessments, deposits and
contributions owed by Borrower, and all state, local, and foreign, material
taxes, assessments, deposits and contributions owed by Borrower, in each case
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except: (i) with respect to audited annual financial
statements, as explained in an accompanying letter or footnotes; and
(ii) interim financial statements may be subject to normal year-end audit
adjustments (which will not be material in the aggregate) and need not contain
footnote disclosures required by GAAP. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of Section 3 of the Agreement or a
Default or Event of Default has occurred and is continuing, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No Annual financial statement (CPA Audited) + CC    FYE within
120 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC
   Yes    No A/R & A/P Agings, Deferred revenue reports, and Sales reports   
Monthly within 15 days    Yes    No Concurrently with monthly A/R agings in
respect of any month that is also the last month of a fiscal quarter, copies of
actual invoices in respect of Eligible Accounts representing not less than 10%
of the aggregate A/R agings balance as of the end of such last month of a fiscal
quarter    Quarterly within 15 days    Yes    No Transaction Reports    (i) at
the time of each Advance, and (ii) so long as any Advance is outstanding, in
addition not less frequently than weekly    Yes    No

 

Exhibit B



--------------------------------------------------------------------------------

The following: (i) copyright (including any subsequent ownership right of
Borrower in or to any copyright); or (ii) patent (including any subsequent
ownership right of Borrower in or to any patent) constituting Material
Intellectual Property; or (iii) trademark (including any subsequent ownership
right of Borrower in or to any trademark) constituting Material Intellectual
Property; was registered after the Effective Date (if no registrations, state
“None”)

  

 

Financial Covenant

  

Required

  

Actual

  

Complies

Maintain on a Monthly Basis:

        

Minimum Liquidity Ratio

  

At least 2.00 : 1.00

  

_____ : 1.00

  

Yes    No

Minimum EBITDA for any Test Period of 2 Consecutive Fiscal Quarters (commencing
with the Test Period ending on March 31, 2009)    See Section 6.9(b) of the
Non-Exim Loan Agreement   

EBITDA for Test Period most recently ended (“Last Quarter”):

$_________

  

Yes    No

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

ZTI MERGER SUBSIDIARY III, INC., a Delaware corporation

    BANK USE ONLY By         Received by:     Name:           AUTHORIZED SIGNER
Title:         Date:         Verified:    

ZHONE TECHNOLOGIES, INC., a Delaware corporation

 

      AUTHORIZED SIGNER By         Date:     Name:           Title:        
Compliance Status:             Yes     No

 

Exhibit B



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

Liquidity Ratio [Section 6.9(a) of Non-Exim Loan Agreement]

Actual:

 

A.

   Aggregate amount of Borrower’s unrestricted cash, as shown on Borrower’s
consolidated balance sheet    $                 

B.

   Aggregate net amount of Borrower’s Eligible Accounts under the Non-Exim Loan
Agreement    $                 

C.

   Aggregate net amount of Borrower’s “Eligible Accounts” under the Exim Loan
Agreement    $                 

D.

   Sum of line A plus line B plus line C    $                 

E.

   Aggregate amount of all outstanding Obligations    $                 

F.

   Liquidity Ratio (line D divided by line E)      ____:1.00

Is line F equal to or greater than 2.00 : 1.00 ?

 

             No, not in compliance

                Yes, in compliance

[continued on next page]

 

Exhibit B



--------------------------------------------------------------------------------

Minimum EBITDA for any Test Period of 2 Consecutive Fiscal Quarters [Section
6.9(b) of Non-Exim Loan Agreement] (commencing with the Test Period ending on
March 31, 2009)

Actual EBITDA for the fiscal quarter most recently ended (“Last Fiscal
Quarter”), i.e., on                 , 200    :

 

A.

 

Net Income of Borrower

   $                 

B.

 

To the extent included in the determination of Net Income

    

1.

  

The provision for income taxes

   $                   

2.

  

Depreciation expense

   $                   

3.

  

Amortization expense

   $                   

4.

  

Interest Expense

   $                   

5.

  

non-cash stock compensation

   $                   

6.

  

foreign exchange gains and losses

   $                   

7.

  

other adjustments, if any, expressly agreed to by Bank [specify below]:

   $                      

 

    

8.

  

The sum of lines 1 through 7

   $                 

C.

 

EBITDA (line A plus line B.8)

   $                 

[continued on next page]

 

Exhibit B



--------------------------------------------------------------------------------

Actual EBITDA for the fiscal quarter immediately preceding Last Fiscal Quarter,
i.e., ending on                     , 200    :

 

D.

 

Net Income of Borrower

   $                 

E.

 

To the extent included in the determination of Net Income

    

1.

  

The provision for income taxes

   $                   

2.

  

Depreciation expense

   $                   

3.

  

Amortization expense

   $                   

4.

  

Interest Expense

   $                   

5.

  

non-cash stock compensation

   $                   

6.

  

foreign exchange gains and losses

   $                   

7.

  

other adjustments, if any, expressly agreed to by Bank [specify below]:

   $                      

 

    

8.

  

The sum of lines 1 through 7

   $                 

F.

 

EBITDA (line D plus line E.8)

   $                 

Is the sum of Line C plus Line F greater than or equal to the minimum amount of
EBITDA for such Test Period as set forth in Section 6.9(b) of the Non-Exim Loan
Agreement? If yes, check “Yes, in compliance” below. If no, then check “No, not
in compliance” below.

 

             No, not in compliance

                Yes, in compliance

 

Exhibit B



--------------------------------------------------------------------------------

Exhibit C

Transaction Report

[EXCEL spreadsheet to be provided separately]

 

Exhibit C